Exhibit 10.1
 
 
SIXTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
AND
WAIVER


THIS SIXTH AMENDMENT to Loan and Security Agreement and Waiver
(this “Amendment”) is entered into as of March __, 2014, by and between Silicon
Valley Bank (“Bank”) and ADVANCED PHOTONIX, INC., PICOMETRIX, LLC and ADVANCED
PHOTONIX CANADA, INC. (individually, a “Borrower” and, collectively, the
“Borrowers”).
 
Recitals
 
A.           Bank and Borrowers are parties to that certain Loan and Security
Agreement dated as of January 31, 2012, as amended by a First Amendment to Loan
and Security Agreement dated as of October 25, 2012 and a Second Amendment to
Loan and Security Agreement dated as of February 8, 2013, a Third Amendment to
Loan and Security Agreement dated as of March 1, 2013, a Fourth Amendment to
Loan and Security Agreement dated as of January 22, 2014, and a Fifth Amendment
and Forbearance to Loan and Security Agreement dated as of February 10, 2014 (as
the same may from time to time be further amended, modified, supplemented or
restated, collectively, the “Loan Agreement”).
 
B.           One or more Events of Default have occurred or are expected to
occur under the Loan Agreement.  Borrower has asked Bank to waive those Events
of Default.  Bank is willing to do so, and to amend certain provisions of the
Loan Agreement, in accordance with the terms, and subject to the conditions, set
forth herein.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.            Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.            Events of Default and Waiver.  One or more Events of Default (the
“Existing Defaults”) exist or will exist as a consequence of Borrowers’ (i)
default under that certain Loan and Security Agreement, dated as of February 8,
2013 by and among Advanced Photonix, Inc., Picometrix, LLC and Partners for
Growth III, L.P.; (ii) failure to comply with Section 6.9(b) of the Agreement
for the periods ending December 31, 2013 and January 31, 2014; and (iii) failure
to comply with Section 6.9(a) of the Agreement for the period ending January 31,
2014. Subject to the terms and conditions set forth herein, Bank waives the
Existing Defaults.  This Amendment does not constitute a waiver or release by
Bank of any Obligations or of any Event of Default other than the Existing
Defaults.
 
3.            Amendments to Loan Agreement.
 
3.1           Section 2.3 (Interest Rate).  Subject to Section 2.3(b), the
Revolving Margin shall be 4.0% and the Term Margin shall be 4.5%.
 
3.2           Section 6.2 (Financial Statements).  Notwithstanding the
provisions of Section 6.2 of the Agreement, the Monthly Financial Statements
shall be due within 30 days of the last day of each month.
 
3.3           Section 6.9 (Financial Covenants). Section 6.9 of the Loan
Agreement is amended and restated in its entirety to read as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
6.9           Financial Covenants. Maintain at all times, to be tested as of the
last day of each fiscal month, unless otherwise noted, on a consolidated basis
with respect to Borrowers:
 
(a)           Liquidity Ratio.  Borrowers’ unrestricted cash and Cash
Equivalents at Bank plus the net balance sheet billed Accounts divided by
Borrowers’ Indebtedness to Bank of not less than: 1.30:1.00 at February 28,
2014;  2.25:1.00 at March 31, 2014; 2.25:1:00 at April 30, 2014; and 2.25:1.00
at May 31, 2014.
 
(b)           EBITDA.  Maintain, measured as of the end of each fiscal month, on
a trailing 3-month basis, EBITDA of at least the following:
 
Period Ending
 
Minimum EBITDA
     
February 28, 2014
 
($1,200,000)
     
March 31, 2014
 
($800,000)
      April 30, 2014    ($600,000)       
May 31, 2014
  $1 

 
3.4           Section 7.7 (Distributions; Investments).  Section 7.7 is amended
and restated in its entirety to read as follows:
 
7.7  Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock provided that
(i) Borrower may convert any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
thereof, and (ii) Borrower may pay dividends solely in common stock; or (b)
directly or indirectly make any Investment other than Permitted Investments, or
permit any of its Subsidiaries to do so.
 
3.5           Section 13 (Definitions).  The following terms in Section 13.1 are
amended and restated in their entirety to read as follows:
 
“EBITDA” shall mean Borrowers’ (a) Net Income, plus (b) Interest Expense, plus
(c) to the extent deducted in the calculation of Net Income, depreciation
expense and amortization expense, plus (d) non-cash stock compensation, (e)
income tax expense, plus (f) other non-cash items including intangible asset
write-offs, plus (g) non-cash warrant liability expenses to the extent deducted
from the calculation of Net Income or less non-cash warrant liability income to
the extent added to the calculation of Net Income plus (h) modification fees
associated with the Sixth Amendment to Loan and Security Agreement and Waiver
and the corresponding amendment to the credit facility between Borrowers and
Partners for Growth III, L.P.
 
“Revolving Line Maturity Date” is May 31, 2014.
 
3.6           Exhibits.  Exhibit D (Compliance Certificate) and Schedule 1
attached to the Loan Agreement are replaced with Exhibit D and Schedule 1
attached hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Limitation of Amendments.
 
4.1           The amendments set forth in Section 3, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
 
4.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
5.           Release by Borrowers.
 
5.1           FOR GOOD AND VALUABLE CONSIDERATION, each Borrower forever
relieves, releases, and discharges Bank and its present or former employees,
officers, directors, agents, representatives, attorneys, and each of them, from
any and all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”).  Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.
 
5.2           In furtherance of this release, each Borrower acknowledges and
waives any and all rights under Section 1542 of the California Civil Code, which
provides as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” (Emphasis added.)


5.3           By entering into this release, each Borrower recognizes that no
facts or representations are ever absolutely certain and it may hereafter
discover facts in addition to or different from those which it presently knows
or believes to be true, but that it is the intention of such Borrower hereby to
fully, finally and forever settle and release all matters, disputes and
differences, known or unknown, suspected or unsuspected; accordingly, if a
Borrower should subsequently discover that any fact that it relied upon in
entering into this release was untrue, or that any understanding of the facts
was incorrect, such Borrower shall not be entitled to set aside this release by
reason thereof, regardless of any claim of mistake of fact or law or any other
circumstances whatsoever.  Each Borrower acknowledges that it is not relying
upon and has not relied upon any representation or statement made by Bank with
respect to the facts underlying this release or with regard to any of such
party’s rights or asserted rights.
 
5.4           This release may be pleaded as a full and complete defense and/or
as a cross-complaint or counterclaim against any action, suit, or other
proceeding that may be instituted, prosecuted or attempted in breach of this
release.  Each Borrower acknowledges that the release contained herein
constitutes a material inducement to Bank to enter into this Amendment, and that
Bank would not have done so but for Bank’s expectation that such release is
valid and enforceable in all events.
 
5.5           Each Borrower represents and warrants to Bank, and Bank is relying
thereon, as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)   Except as expressly stated in this Amendment, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Borrower regarding any fact relied upon by a Borrower in entering into this
Amendment.
 
(b)   Each Borrower has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.
 
(c)   The terms of this Amendment are contractual and not a mere recital.
 
(d)   This Amendment has been carefully read by each Borrower, the contents
hereof are known and understood by such Borrower, and this Amendment is signed
freely, and without duress, by such Borrower.
 
(e)   Each Borrower represents and warrants that it is the sole and lawful owner
of all right, title and interest in and to every claim and every other matter
which it releases herein, and that it has not heretofore assigned or
transferred, or purported to assign or transfer, to any person, firm or entity
any claims or other matters herein released.  Each Borrower shall indemnify
Bank, defend and hold it harmless from and against all claims based upon or
arising in connection with prior assignments or purported assignments or
transfers of any claims or matters released herein
 
6.             Representations and Warranties.  To induce Bank to enter into
this Amendment, Borrower hereby represents and warrants to Bank as follows:
 
6.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
6.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
6.3           Except with respect to Borrower’s By-Laws, which were amended on
October 16, 2012, the organizational documents of Borrower delivered to Bank on
the Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
6.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
6.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
6.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
 
6.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Fees.  Borrower shall pay Bank on the date hereof a modification
fee of $10,000 plus an extension fee of $5,000.  In addition, Borrower shall pay
a fee no later than the earlier to occur of (i) May 31, 2014 or (ii) the date
that all outstanding amounts become due under the Loan Agreement in such amount
as Bank may determine, but in no event shall such additional fee exceed $50,000.
 
8.           Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
9.           Effectiveness.  This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto,
and (b) Borrower’s payment of an amount equal to the Bank Expenses incurred in
connection with this Amendment.
 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BANK
 
BORROWERS
             
SILICON VALLEY BANK                                                        
 
ADVANCED PHOTONIX, INC.
              By:      By:      Name:      Name:      Title:      Title     

 

                PICOMETRIX, LLC                      By:            Name:       
    Title:                                    ADVANCED PHOTONIX CANADA, INC.   
                  By:           Name:            Title:     

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
COMPLIANCE CERTIFICATE
 

TO:  SILICON VALLEY BANK  Date: ____________ FROM:  ADVANCED PHOTONIX INC. and
Borrowers   

 
The undersigned authorized officer of ADVANCED PHOTONIX INC., on behalf of the
Borrowers (collectively, “Borrowers”) certifies that under the terms and
conditions of the Amended and Restated Loan and Security Agreement between
Borrowers and Bank (the “Agreement”):
 
(1) Borrowers are in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrowers, and each of their Subsidiaries, have timely filed all required
tax returns and reports, and Borrowers have timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrowers
except as otherwise permitted pursuant to the terms of Section 5.8 of the
Agreement; and (5) no Liens have been levied or claims made against Borrowers or
any of their Subsidiaries relating to unpaid employee payroll or benefits of
which Borrowers have not previously provided written notification to Bank.
 
Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrowers
are not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is
delivered.  Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
     
   Transaction Report, A/R & A/P Agings
monthly within 15 days and with each Advance Request when in Streamline (weekly
when not in Streamline)
Yes   No
   Board projections
30 days prior to FYE
Yes   No
   Monthly financial statements with Compliance Certificate
Within 30 days of fiscal month end
Yes   No
   Annual financial statement (CPA Audited) with Compliance Certificate
FYE within 120 days
Yes   No
   10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes   No
 

  The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)                     

 
 
 

--------------------------------------------------------------------------------

 


Financial Covenant
Required
Actual
Complies
       
Maintain on a Monthly Basis:
             
Minimum Liquidity Ratio
 
 
Feb 28:  1.30:1.00
March 31:  2.25:1.00
April 30:  2.25:1.00
May 31: 2.25:1.00
___:1.0_______
Yes   No
Minimum EBITDA, monthly on trailing 3 month basis
($1,200,000) at 2/28
($800,000) at 3/31
($600,000) at 4/30
$1 at 5/31
 
   

The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
 
The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)
 

     

 

 

 
ADVANCED PHOTONIX, INC.                             
 
 
                  By:              Name:              Title:           

 
 
 

--------------------------------------------------------------------------------

 


Schedule 1 to Compliance Certificate
 
Financial Covenant of Borrower
 
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
 
Dated:           ____________________
 
I.           Liquidity Ratio (Section 6.9(a))
 
Required:                      1.3:1.0 at 2/28; 2.25:1.0 thereafter
 
Actual:
 
A.
Unrestricted cash and Cash Equivalents at Bank
$_______
 
B.
Net balance sheet billed A/R
$_______ 
 
C.
Liquidity (line A plus line B)
$_______ 
 
D.
Total Indebtedness to Bank
$_______
 
E.
Liquidity Ratio (line C divided by line D)
________

 
Is line C equal to or greater than specified above?
 
 
______ No, not in compliance
______Yes, in compliance 

 
II.
EBITDA (Section 6.9(b))
 

 
Required:                      Monthly, on trailing 3 month basis
 

 
Measurement Date
EBITDA
 
February 28, 2014
($1,200,000)
 
March 31, 2014
($800,000)
 
April 30, 2014
($600,000)
 
May 31, 2014
$1

 
Actual:
 
A.
Net Income
$_______ 
 
B.
To the extent included in the determination of Net Income
 
   
1.           The provision for income taxes
$_______ 
 
 
2.           Depreciation expense
$_______
 
 
3.           Amortization expense
$_______
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
4.           Net Interest Expense
$_______
 
 
5.           Non-cash stock compensation plus All other non-cash items including
intangible asset writeoffs
$_______
 
 
6.           Non-cash Warrant (income) or expense
($______)
 
 
7.           Modification fees for SVB and PFG
$_______           
    $_______   
8.           The sum of lines 1 through 5 plus or minus line 6
 
C.
EBITDA (line A plus line B.7)
________ 

 
Is line C equal to or greater than the amount specified in the chart?
 
 
______ No, not in compliance
______Yes, in compliance 

 
 
 

--------------------------------------------------------------------------------

 


Logo [svb_logo.jpg]

 
PRO FORMA INVOICE FOR LOAN CHARGES
 
 

BORROWER:  
ADVANCED PHOTONIX, INC.
         
(Sixth Amendment and Waiver)
            LOAN OFFICER:  
Tom Hertzberg
      DATE:  
March __, 2014
                           
Modification Fee
$
10,000
         
Extension Fee
$_____
                       
Legal Fees
$_____
                       
TOTAL FEE DUE
$_____
              Please indicate the method of payment:            
{ }
A check for the total amount is attached.                    
{ }
Debit DDA #________________ for the total amount.                    
{ }
Loan proceeds
                  Borrower: ADVANCED PHOTONIX, INC.          
By:
 
          (Authorized Signer)                                         Silicon
Valley Bank                                         (Date)     Account Officer's
Signature    

 



